DISSENTING OPINION
By PHILLIPS, J.
Phillips, J., dissents from the judgment of affirmance “on condition that the plaintiff accept a remittitur of all in excess of $2500.00,” but concurs in the judgment that “otherwise the judgment should be reversed for error in the admission of incompetent testimony,” and believes that THIS case “should be remanded for a retrial by reason of the difficulty involved in attempting to use the process of a remittitur to cure the serious error in the admission of incompetent” testimony, which testimony violated the provisions of §11495 GC (§2317.03 R. C.). See separate opinion of the Chief Justice in Tully v. Mahoning Express Co., Inc., 161 Oh St 457 at 462.